179 S.W.3d 779 (2005)
NEW YOU WEIGHT MANAGEMENT CENTER, Appellant
v.
Cynthia P. JONES, Appellee.
No. 05-05-00039-CV.
Court of Appeals of Texas, Dallas.
December 15, 2005.
Geoffrey S. Harper, Fish & Richardson P.C., Dallas, for Appellant.
Nicholas Alban O'Kelly, Plano, for Appellee.
Before Justices MOSELEY, BRIDGES, and O'NEILL.

OPINION
Opinion by Justice O'NEILL.
On December 5, 2005, appellant filed a motion to dismiss this appeal. We GRANT appellant's motion and DISMISS this appeal. See TEX.R.APP. P. 42.1(a)(1).